In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-19-00071-CV

RONDERRICK JOHNSON, Appellant                 §   On Appeal from the 233rd District Court

                                              §   of Tarrant County (233-654949-19)
V.
                                              §   February 20, 2020

TALAUN BATHSHEBA HASSEAN                      §   Opinion by Justice Gabriel
SIMMONS, Appellee

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no reversible error in the trial court’s order. It is ordered that the trial court’s

order is affirmed.

      It is further ordered that appellant Ronderrick Johnson shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Lee Gabriel
                                           Justice Lee Gabriel